UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4745


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY DAVID LAMBERT,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:08-cr-00015-LHT-1)


Submitted:   September 1, 2010          Decided:   September 20, 2010


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert O. Saunooke, SAUNOOKE     LAW FIRM, P.A., Cherokee, North
Carolina, for Appellant.         Edward R. Ryan, United States
Attorney, Jennifer A. Youngs,    Assistant United States Attorney,
Charlotte, North Carolina, for   Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary    David        Lambert    appeals    the    district   court‟s

garnishment order and denial of his motion to quash.                    Lambert

argues that the per capita distributions of the Eastern Band of

Cherokee Indians are not subject to garnishment under 28 U.S.C.

§ 3014(a)(2)(A) (2006), because the Cherokee Tribal Code exempts

that property.     For the reasons set forth below, we affirm.

           The Mandatory Victims Restitution Act (“MVRA”) allows

the   district    court    to    order    restitution   to   “any   victim”   of

certain crimes, including the victim                 of the crime for which

Lambert stands convicted.           18 U.S.C. § 3663(a)(1)(A) (2006).          A

restitution order “is a lien in favor of the United States” on

all of the defendant‟s property and rights to property “as if

the liability . . . were a liability for a tax assessed under

the Internal Revenue Code.”           18 U.S.C. § 3613(c) (2006).*        Thus,

the MVRA empowers the United States to enforce a judgment that

imposes a criminal fine or restitution order “in accordance with

the practices and procedures for the enforcement of a civil

judgment under Federal law or State law.”               18 U.S.C. § 3613(a),

(f) (2006).      Section 3613 may be enforced against all property


      *
       Although § 3613 specifically governs civil remedies for
satisfaction of unpaid fines, its provisions are also applicable
to orders of restitution.        18 U.S.C. §§ 3613(a), (f),
3664(m)(1)(A) (2006).


                                          2
or property rights except certain property not relevant here,

“[n]otwithstanding            any   other       Federal      law.”       § 3613(a).         The

exemption     Lambert         seeks      to     invoke,      28     U.S.C.        § 3014,    is

inapplicable specifically to enforcement of criminal fines and

restitution, 18 U.S.C. § 3613(a)(2).

            The    MVRA‟s       language        is     clear      and    unambiguous;       its

provisions apply “[n]otwithstanding any other Federal law.” 18

U.S.C. § 3613(a).         See Cisneros v. Alpine Ridge Group, 508 U.S.
10, 18 (1993) (“[I]n construing statutes, the use of such a

„notwithstanding‟ clause clearly signals the drafter‟s intention

that the provisions of the „notwithstanding‟ section override

conflicting      provisions         of    any   other       section.”).           The    MVRA‟s

“notwithstanding”             clause          supersedes          conflicting           federal

statutes.        See, e.g., United States v. Novak, 476 F.3d 1041,

1047 (9th Cir. 2007) (en banc) (MVRA provisions supersede the

non-alienation provisions of ERISA); United States v. Irving,

452 F.3d 110, 126 (2d Cir. 2006) (same).

            In light of the MVRA‟s broad language, including its

clear   intention        to     override            conflicting         federal    law,     the

district court did not err in denying Lambert‟s motion to quash.

Irrespective       of     whether         the       tribal     ordinance          constitutes

federal,    state,       or    local      law       under    28    U.S.C.     § 3014,       the

district    court       correctly        concluded       that      the     Government       was

entitled    to    garnish       all      of   Lambert‟s        property      or    rights    to

                                                3
property “as if the liability . . . were a liability for a tax

assessed    under   the   Internal   Revenue   Code,”     and   the    § 3014

exemption does not apply.       18 U.S.C. § 3613(c), (a)(2).

            Accordingly,   we   affirm   the   district    court‟s     orders

granting the Government‟s petition for writ of garnishment and

denying    Lambert‟s   motion   to   quash.     We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                     4